With the exception of the provision for counsel fees, the decree is affirmed, for the reasons expressed in the foregoing opinion of the learned Vice-Chancellor.
We are of the view that, in the special circumstances, no counsel fee should be assessed against appellant in favor of the respondents J. Chester Massinger and Ruth B. Massinger, his wife, and that the counsel fee assessed against appellant in favor of the respondent John J. Clancy should be reduced to $500; and the decree is modified accordingly.
For affirmance — WACHENFELD, J. 1.
For modification — THE CHIEF-JUSTICE, BODINE, DONGES, HEHER, COLIE, EASTWOOD, BURLING, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 12.
 *Page 1